Plaintiff in error, Richard Mogg, was tried and convicted in the district court of Canadian county on an information charging the theft of one Ford automobile, the personal property of one J.C. Shriver, and in accordance with the verdict of the jury he was on the 28th day of December, 1917, sentenced to serve a term of one year in the penitentiary at McAlester. From the judgment an appeal was perfected by filing in this court on May 10, 1918, a petition in error, with case-made.
On July 5, 1919, plaintiff in error filed a motion to dismiss his appeal. The appeal herein is therefore dismissed, and the cause remanded to the trial court, with direction to cause its judgment to be carried into execution. Mandate forthwith.